      Case 2:18-cv-00343 Document 18 Filed on 03/01/21 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                              March 01, 2021
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                       Nathan Ochsner, Clerk

                         CORPUS CHRISTI DIVISION

ADAM SCOTT RICHARDS,                         §
                                             §
         Plaintiff,                          §
VS.                                          §   CIVIL NO. 2:18-CV-343
                                             §
RAMIRO HERNANDEZ,                            §
                                             §
         Defendant.                          §

                                       ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss this case with prejudice and to count the
dismissal as a strike. Dkt. No. 13. The Court is also in receipt of Plaintiff Adam
Scott Richards (“Richards”) “Appeal of Magistrate Judge Decision” which the Court
will construe as objections. Dkt. No. 14.
       Richards’      complaint   contends   that   Defendant    Ramiro   Hernandez
(“Hernandez”), the official court reporter for Duval, Jim Hogg and Starr Counties,
prevented him from challenging his conviction by failing to send him a transcript of
the evidence from his criminal proceeding. Dkt. No. 1. Richards was convicted in
1992 and first sought his transcripts between 1992 and 1993 and not again until
2017. Richards did not appeal his conviction and never filed a habeas action. The
Magistrate Judge recommends dismissing the complaint because Richards has
failed to state a cognizable constitutional claim as he has not shown how he was
prejudiced by the failure to produce transcripts. Dkt. No. 13.
       The Court reviews objected-to portions of the Magistrate Judge’s proposed

findings and recommendations de novo. 28 U.S.C. § 636(b)(1). Jones’ objection is
conclusory, general, and contains no arguments that the M&R has not already
considered. See Dkt. No. 14; Battle v. United States Parole Comm’n, 834 F.2d 419




1/2
      Case 2:18-cv-00343 Document 18 Filed on 03/01/21 in TXSD Page 2 of 2




(5th Cir. 1987) (determining that a district court need not consider frivolous,
conclusive, or general objections).
       Richards objections all relate to his conviction and do not concern the legal
issues discussed in the M&R. Dkt. No. 14. The Court OVERRULES Richards
objections as frivolous. See Battle, 834 F.2d 419.
       Richards’ underlying concern is well taken, if the transcript for his criminal
proceeding has been destroyed his rights in challenging his conviction could be
harmed. Yet, as the M&R indicated, Richards would need to commence a state
habeas action to invoke the procedures which require the production of court
documents. See Dkt. No. 13. Without such a proceeding, or other statutory
authority, Richards’ complaint relies on a freestanding constitutional right to court
documents which does not exist.
       After review of the record, briefing and relevant law, the Court ADOPTS the
M&R in its entirety, Dkt. No. 13. Accordingly, the Court DISMISSES Richard’s
complaint with prejudice for failure to state a claim for relief.


       SIGNED this 1st day of March, 2021.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




2/2
